Citation Nr: 9918337	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  98-11 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran is entitled to retroactive payment of 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, for periods of enrollment from August 28, 
1989 to December 16, 1989; June 17, 1991 to August 9, 1991; 
August 26, 1991 to December 14, 1991; and/or for any period 
of enrollment after February 14, 1992, to include the issue 
of whether the delimiting date was properly adjusted.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel



INTRODUCTION

The veteran had periods of active service from February 1970 
to July 1972 and from November 1984 to August 1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from determinations in March and April 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the benefits 
sought on appeal. 


FINDINGS OF FACT

1.  The veteran served on active duty from February 20, 1970 
to July 15, 1972, and from November 18, 1984 to August 31, 
1989.

2.  In September 1989, the RO received an application from 
the veteran for conversion of his remaining Chapter 34 
benefits to Chapter 30 educational assistance benefits, along 
with an enrollment certification for the period August 12, 
1989 to December 16, 1989. 

3.  In March 1990, an enrollment certification was received 
which showed enrollment for the period January 16, 1990 to 
May 12, 1990; in August 1990, an enrollment certification was 
received showing enrollment for the period July 16 to July 
20, 1990; in January 1991, an enrollment certification was 
received which indicated enrollment for the period January 
14, 1991 to May 10, 1991; in January 1992, an enrollment 
certification  was received which showed enrollment for the 
period January 13, 1992 to May 8, 1992; and in June 1992 an 
enrollment certification was received which revealed 
enrollment for the period June 24, 1992 to August 7, 1992.    

4.  In March 1998, the RO determined that the veteran was 
eligible for Chapter 34/Chapter 30 conversion based on a 
change in the law; consequently, the RO adjusted the 
veteran's delimiting date for Chapter 30 educational 
assistance benefits from January 1, 2000, to February 14, 
1992, based on the number of days he was not on active duty 
between January 1, 1977 to June 30, 1985, and awarded 
retroactive Chapter 30 benefits for the periods January 16, 
1990 to May 12, 1990; July 17, 1990; January 14, 1991 to May 
10, 1991; and January 13, 1992 to February 13, 1992.

5.  Also in March 1998, the RO received an enrollment 
certification showing enrollment for the periods August 28, 
1989 to December 16, 1989; June 17, 1991 to August 9, 1991; 
and August 26, 1991 to December 14, 1991.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to retroactive payment of 
Chapter 30 educational assistance benefits for the period of 
enrollment from August 12, 1989 to December 16, 1989, have 
been met.  38 U.S.C.A. §§ 3034, 5107 (West 1991); 38 C.F.R. 
§§ 21.1030,  21.4131 (1998).

2.  The criteria for entitlement to retroactive payment of 
Chapter 30 educational assistance benefits for periods of 
enrollment from June 17, 1991 to August 9, 1991; August 26, 
1991 to December 14, 1991; and/or for any period of 
enrollment after February 14, 1992, have not been met.  38 
U.S.C.A. §§ 3031, 3034, 5107 (West 1991); 38 C.F.R. 
§§ 21.1030,  21.4131, 21.7050 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the veteran's claims and educational folders 
reveals that he was awarded 36 months of Chapter 34 benefits 
in August 1973.  In February 1975, the veteran received a 
notice which indicated that he had 19 months of Chapter 34 
benefits remaining.  In September 1989, the RO received an 
application from the veteran for conversion of his remaining 
Chapter 34 benefits to Chapter 30 educational assistance 
benefits.  He indicated that in August 1989 he entered a 
doctoral program at Northern Illinois University.  Along with 
this application, the veteran submitted an enrollment 
certification which indicated enrollment at Northern Illinois 
University for the period August 12, 1989 to December 16, 
1989.  Subsequently, the RO denied the veteran's application 
because he was not on active duty on October 19, 1984, the 
date the legislation was passed to allow Chapter 34 claimants 
to become eligible for Chapter 30 educational assistance 
benefits.  

Thereafter, the RO received enrollment certifications for 
various periods of enrollment.  In March 1990, an enrollment 
certification was received which showed enrollment for the 
period January 16, 1990 to May 12, 1990; in August 1990, an 
enrollment certification was received showing enrollment for 
the period July 16 to July 20, 1990; in January 1991, an 
enrollment certification was received which indicated 
enrollment for the period January 14, 1991 to May 10, 1991; 
in January 1992, an enrollment certification  was received 
which showed enrollment for the period January 13, 1992 to 
May 8, 1992; and in June 1992 an enrollment certification was 
received which revealed enrollment for the period June 24, 
1992 to August 7, 1992.    

Notes from a telephone conference call in March 1998 revealed 
that the veteran was eligible for Chapter 30 benefits based 
on a new law that changed the requirement to be on active 
duty on October 19, 1984.  It was indicated that as the 
veteran had submitted enrollment certifications in a timely 
manner the RO was able to pay retroactive benefits.  A 
Worksheet for Adjusted Delimiting Date calculated the 
veteran's new delimiting date as February 14, 1992.  Later 
that month, the RO received a computerized enrollment 
certification from Northern Illinois University showing the 
veteran's enrollment for the periods August 28, 1989 to 
December 16, 1989; June 17, 1991 to August 9, 1991; and 
August 26, 1991 to December 14, 1991.

On March 26, 1998, the RO informed the veteran that he was 
awarded Chapter 30 educational assistance benefits for the 
periods January 16, 1990 to May 12, 1990; July 17, 1990; 
January 14, 1991 to May 10, 1991; and January 13, 1992 to 
February 13, 1992.  He was informed that he was entitled to 
31 months of educational assistance and that the period 
during which he might receive benefits must be reduced by any 
period that he was not on active duty beginning January 1, 
1977 and ending July 1, 1985.  That adjustment resulted in a 
delimiting or termination date of February 14, 1992, for the 
use of Chapter 30 benefits.  The RO also informed the veteran 
that after payment of benefits as noted his remaining Chapter 
30 entitlement was 18 months and 29 days.

The RO sent an additional (undated, but presumed to be in 
late March or early April 1998) letter to the veteran which 
noted that enrollment certification was received from 
Northern Illinois University for the period August 28, 1989 
to December 14, 1991; however, such certification was not 
received until March 24, 1998.  The RO informed the veteran 
that it was prohibited from paying benefits before March 24, 
1997, as the law governing the payment of VA benefits did not 
allow payment for enrollment periods which began and ended 
more than one year prior to the date certification was 
received by VA. 

In his statements of record and testimony before the 
undersigned Member of the Board sitting at the RO, the 
veteran disagreed with the RO's calculations and periods of 
eligibility.  He maintained that he should be paid for the 
Fall 1989, Fall 1990, Summer 1991, Fall 1991, complete Winter 
1992, Summer 1992, and Fall 1992 semesters.  In addition, he 
contended that his delimiting date should be December 1992, 
rather than February 1992, as his periods of full-time school 
attendance should be treated in the same manner as active 
duty status and not be used to reduce the 10-year time period 
in which to use his benefits.    

Pertinent law and regulations provide that a specific claim 
must be filed in order for educational assistance allowance 
to be paid.  38 U.S.C.A. § 3034 (West 1991); 38 C.F.R. 
§ 21.1030 (1998).  Moreover, the commencing date of an award 
of educational assistance allowance will be one year prior to 
the date of receipt of the application for educational 
assistance benefits or enrollment certification, whichever is 
later.  38 C.F.R. § 21.4131 (1998).

After a thorough review of the evidence, in addition to the 
pertinent law and regulations, the Board finds that the RO 
incorrectly denied the veteran retroactive Chapter 30 
educational assistance benefits for the period August 12, 
1989 to December 16, 1989.  In this regard, the Board notes 
that the RO received a computerized enrollment certification 
from Northern Illinois University in March 1998 showing the 
veteran's enrollment for the period August 28, 1989 to 
December 16, 1989.  However, the Board finds that this was 
not the first submission of certification for that period of 
enrollment.  The veteran's original application for 
conversion from Chapter 34 to Chapter 30 educational 
assistance benefits was received in September 1989.  At that 
same time, the veteran submitted an enrollment certification 
showing enrollment for the period August 12, 1989 to December 
16, 1989.  Accordingly, as the commencing date of an award of 
educational assistance allowance is one year prior to the 
date of receipt of the application for educational assistance 
benefits or enrollment certification, whichever is later, the 
Board finds that the appellant is entitled to an award of 
retroactive Chapter 30 educational assistance benefits for 
the period August 28, 1989 to December 16, 1989.

That being said, however, the Board finds that the RO was 
correct in its determination that an award of retroactive 
educational assistance benefits cannot be granted for the 
periods June 17, 1991 to August 9, 1991, and/or August 26, 
1991 to December 14, 1991.  As noted above, the veteran's 
original application for conversion from Chapter 34 to 
Chapter 30 benefits was received by the RO in September 1989.  
However, it was not until March 1998 that the RO first 
received enrollment certifications for the periods June 17, 
1991 to August 9, 1991, and August 26, 1991 to December 14, 
1991.  As noted, the commencing date of an award of 
educational assistance allowance is one year prior to the 
date of receipt of the application for educational assistance 
benefits or enrollment certification, whichever is later; 
therefore, the Board finds that retroactive benefits cannot 
be paid for any period more than one year prior to March 
1998, the date of receipt of the enrollment certification.   

The veteran maintains that it is unfair for the one-year rule 
to be applied in his case.  He notes that he originally was 
denied Chapter 30 benefits and, therefore, there was no need 
for him to submit enrollment certifications concurrent with 
his enrollment.  The Board notes that on two occasions the RO 
specifically requested that the veteran's school cease 
providing enrollment certifications for the veteran.  
However, while sympathetic to the veteran's contentions, the 
Board notes that it is bound by the law and, in this case, 
the law specifically provides that retroactive benefits may 
not be paid for more than one year prior to the date of 
receipt of the application or enrollment certification, 
whichever is later.  To the extent that the veteran is 
requesting equitable relief, the Board notes that the 
authority to grant such relief rests with the Secretary of 
Veterans Affairs and not the Board. 

In addition, the Board finds that no award of educational 
assistance benefits may be made for any period of enrollment 
after February 14, 1992, the veteran's delimiting date, to 
include entitlement to any remaining (unused) educational 
assistance benefits.  Pursuant to 38 U.S.C.A. § 3031 and 38 
C.F.R. § 21.7050, VA must reduce a veteran's ten-year period 
of eligibility by the number of days he was not on active 
duty during the period extending from January 1, 1977 to June 
30, 1985.  In this case, the veteran was not on active duty 
for a total period of seven years, ten months and seventeen 
days from January 1, 1977 to November 18, 1984.  While the 
veteran's initial delimiting date was January 1, 2000, the 
RO, as required by law, computed his reduced date and 
determined that the seven years, ten months and seventeen 
days when the veteran was not on active duty between January 
1, 1977 and June 30, 1985, resulted in an adjusted delimiting 
date of February 14, 1992.  Moreover, the Board notes that 
the veteran has not presented evidence, nor indeed has he 
contended, that he was prevented from initiating or 
completing a chosen program of education within the otherwise 
applicable eligibility period because of his physical or 
mental disability.  38 C.F.R. § 21.7051 (1998).  Accordingly, 
the Board finds that an extension of the veteran's delimiting 
date is not warranted.

A supplemental statement of the case issued by the RO in 
August 1998 addressed three questions, to include whether the 
veteran's "Entered on Active Duty" date was accurate, 
whether the veteran's delimiting date was calculated 
correctly, and whether the veteran was entitled to damages 
for hardship due to ineligibility to Chapter 30 benefits at 
the time of school attendance.  The Board notes that these 
questions are part and parcel of the issue on appeal 
regarding the payment of retroactive benefits and are not 
separate issues in and of themselves.  

As to the veteran's contention that the date on which he 
entered active duty was wrongly noted, the Board first notes 
that the date on which the veteran entered on active duty has 
no bearing on the payment of retroactive educational 
assistance benefits, to include the calculation of his 
delimiting date.  Second, the Board stresses that the VA is 
bound by the service department determination as to the dates 
of active service, to include the veteran's entry date.  Any 
dispute regarding the veteran's entry date into service, 
therefore, should be addressed more appropriately to the 
service department.  

Next, the Board notes the veteran's contention that his 
delimiting date was calculated incorrectly.  Specifically, he 
maintains that his periods of full-time school attendance 
should be treated like active duty status and not be used to 
reduce the time period in which to use his benefits.  He 
contends that his delimiting date should fall in December 
1992, rather than in February 1992.  As noted previously, the 
Board finds that the RO correctly determined the veteran's 
adjusted delimiting date to be February 14, 1992.  In 
addition, the Board finds no provision of law to support the 
veteran's contention that his periods of full-time school 
attendance be treated like active duty status and not be used 
to reduce the 10-year time period in which to use his 
educational assistance benefits.

Lastly, the Board notes the veteran's contention that he is 
entitled to damages for hardship based on the RO's initial 
finding of ineligibility for Chapter 30 benefits. The Board 
notes that the RO's initial finding of ineligibility was 
based on the law as it stood at the time and, therefore, was 
not an erroneous decision.  Even in a situation where a VA 
employee provides inaccurate advice regarding eligibility for 
VA educational assistance benefits (which is not the case 
here), the remedy for breach of such obligation could not 
involve payment of benefits where statutory requirements for 
such benefits were not met.  See Harvey v. Brown, 6 Vet. App. 
416, 424 (1994).  Inaccurate advice does not create any legal 
right to benefits where such benefits are otherwise 
precluded.  See Shields v. Brown, 8 Vet. App. 346, 351 
(1995); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
("[e]rroneous advice given by a government employee cannot 
be used to estop the government from denying benefits.").  
Accordingly, accurate advice cannot confer any more of a 
legal right to a benefit than inaccurate advice.  Moreover, 
there is no provision of law which allows VA to award damages 
for hardship. 

The Board acknowledges the veteran's lengthy and honorable 
service; however, the Board is not free to ignore or make 
exceptions to laws passed by Congress.  38 U.S.C.A. § 7104 
(West 1991).  In this instance, the applicable law is 
specific as to the criteria for the benefit sought on appeal.  
As noted, the appellant is entitled to an award of 
retroactive Chapter 30 educational assistance benefits for 
the period August 28, 1989 to December 16, 1989.  However, 
there is no legal basis to award entitlement to Chapter 30 
educational benefits for the periods June 17, 1991 to August 
9, 1991; August 26, 1991 to December 14, 1991; and/or for any 
period of enrollment after February 14, 1992, to include 
entitlement to any remaining benefits.  Where the law and not 
the evidence is dispositive, the appeal must be terminated or 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to retroactive payment of educational assistance 
benefits under Chapter 30, Title 38, United States Code, for 
the period of enrollment from August 28, 1989 to December 16, 
1989, is granted. 

Entitlement to retroactive payment of educational assistance 
benefits under Chapter 30, Title 38, United States Code, for 
the periods of enrollment from June 17, 1991 to August 9, 
1991; August 26, 1991 to December 14, 1991; and/or for any 
period of enrollment after February 14, 1992, to include 
entitlement to any remaining benefits, is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

